ORDER
PER CURIAM.
The movant, Gary Santschi, appeals from the judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. He contends his plea attorney’s ineffective assistance caused him to plead guilty unknowingly and involuntarily.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).